DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/888,375, filed on 5 February 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 July 2020 and 5 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,600,640 by Buscher.

Regarding claim 4, Buscher discloses a circuit breaker for interrupting a direct current in an electrical system, comprising: a main current path [see at least Figure 7, (IL)] that includes a switch [see at least Figure 7, (KB)]; and a reed relay [see at least Figure 7, (KR)] for detecting an electric current flow across the main current path [see at least column 1, lines 37-44], wherein the switch is coupled to the reed relay [see at least Figure 7], and wherein the main current path has a busbar [see at least Figure 2, (1)] which is peripherally surrounded in a positive manner by a carrier having a recess within which the reed relay is positioned [see at least Figures 2 and 4, (KR)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,600,640 by Buscher in view of US 2,834,925 by Brinkruff.

Regarding claim 1, Buscher discloses a circuit breaker for interrupting a direct current in an electrical system [see at least column 1, lines 3-4, lines 23-44; column 3, line 33-column 4, line 31], comprising: a main current path [see at least Figure 7, (IL)] that includes a switch [see at least Figure 7, (KB)]; and a reed relay [see at least Figure 7, (KR)] for detecting an electric current flow across the main current path [see at least column 1, lines 37-44], wherein the switch is coupled to the reed relay [see at least Figure 7] and an armature [see at least column 2, line 23] and an electric coil [see at least Figure 7, (WR)].
Buscher fails to disclose wherein the switch has an armature which is disposed within an electric coil and is coupled to an auxiliary drive which has an eddy current drive, wherein the auxiliary drive is connected to the armature via a flexible connecting element, wherein the auxiliary drive has a first mechanical spring element.  However, Brinkruff discloses an armature [see at least Figure 1, (14)] in an electrical coil [see at least Figure 1, (15)], an auxiliary/eddy current drive [see at least Figures 4 and 5, (53) and (54); claim 1] connected to the armature via a flexible connecting element [see at least Figure 1, (13)] and has a mechanical spring element [see at least Figure 1, (31)-(35)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize this style of armature arrangement to reduce/eliminate accidental armature movement due to shock/vibration, thus creating a more reliable circuit breaker.


Brinkruff discloses wherein a first end of the flexible connecting element directly contacts one end of the armature and remains in direct contact with the armature during movement of the armature [see at least Figure 1, (13) to (47)], and a second end of the flexible connecting element directly contacts an end member of the first mechanical spring element and remains in direct contact with the end member during movement of the first mechanical spring element [see at least Figure 1, (13) to (31)].

Regarding claim 3, Buscher in view of Brinkruff teaches the circuit breaker according to 2.
Brinkruff discloses wherein the eddy current drive includes a second mechanical spring element [see at least Figure 1, (31)], a holding element [see at least Figure 1, (36)] and an actuating element positioned between the holding element and the second mechanical spring element [see at least Figure 1, (39)], wherein the end member of the first mechanical spring element is latched to the holding element [see at least Figure 1; the spring member is latched via (37)].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,600,640 by Buscher in view of US 3,720,894 by Greenwood.

Regarding claim 5, Buscher discloses the circuit breaker according to claim 4, wherein the reed relay is held within the recess via a holder with the formation of an air gap [see at least Figure 4, (KR)].
Buscher fails to disclose and wherein the holder is made of a diamagnetic or paramagnetic material that is different from materials forming the carrier and the busbar, such that a magnetic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a material that is unaffected by magnetic fields conducted by the carrier so as to eliminate/lessen the chance of the switch activating/deactivating, or parts within the switch moving in general, in unwanted circumstances (through magnetic attraction), thus ensuring proper operation of the switching system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13 of U.S. Patent No. 10,790,107. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a combination of claims 1, 11 and 12 of the Patent and claim 4 of the present application is a combination of claims 1 and 13 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copper et al. (US 2003/0231090) discloses a low-noise relay with a flexible member attached to an armature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836